—In a neglect proceeding pursuant to article 10 of the Family Court Act, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (Fitzmaurice, J.), dated October 1, 1998, as, after a hearing, inter alia, found that her child had been neglected.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*653Contrary to the appellant’s contention, the petitioner proved by a preponderance of the evidence that the child was neglected. Uncontroverted evidence showed that the appellant consistently refused to take medication or follow a course of treatment for her mental illness, without which she was not able to properly care for the child. Proof of ongoing mental illness and the failure to follow through with aftercare medication, which results in a parent’s inability to care for her child in the foreseeable future, is a sufficient basis for a finding of neglect (see, Matter of Nassau County Dept. of Social Servs. [Raul B.] v Diane B., 231 AD2d 523). Ritter, J. P., Friedmann, H. Miller and Adams, JJ., concur.